     Case 3:21-cv-00329 Document 3 Filed 07/26/21 Page 1 of 4 PageID #: 13




                  IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              HUNTINGTON DIVISION

INDIGO OCEAN ROSE KRAIM,

              Plaintiff,

v.                                                      Case No. 3:21-cv-00329


MARIOTT (Mr. Marriott),
current /former owner;
CHARLESTON WEST VIRGNIA
POLICE DEPARTMENT; and
CHANNEL 13 NEWS,

              Defendants.


                     MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Complaint filed pursuant to 42 U.S.C. § 1983,

(ECF No. 1). Plaintiff has not paid a filing fee, or submitted an Application to Proceed

Without Prepayment of Fees and Costs. Accordingly, Plaintiff is ORDERED to pay the

filing fee of $400, or submit a completed and signed Application to Proceed in forma

pauperis within thirty (30) days of the date of this Order.

       Given Plaintiff’s pro se status, the undersigned has conducted a preliminary review

of her complaint to determine if the action is frivolous, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. Although pro se complaints must be liberally construed to allow the

development of potentially meritorious claims, the court may not rewrite the pleading to

include claims that were never presented, Parker v. Champion, 148 F.3d 1219, 1222 (10th

Cir. 1998), develop the plaintiff’s legal theories for him, Small v. Endicott, 998 F.2d 411,


                                             1
     Case 3:21-cv-00329 Document 3 Filed 07/26/21 Page 2 of 4 PageID #: 14




417-18 (7th Cir. 1993), or “conjure up questions never squarely presented” to the court.

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). At the same time, to

achieve justice, the court may allow a pro se plaintiff the opportunity to amend her

complaint in order to correct deficiencies in the pleading. Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978).

       Plaintiff names the following defendants: Marriott and/or its current and former

owner; Charleston West Virginia Police Department; and Channel 13 News. Plaintiff

claims that she checked into a Marriott hotel after leaving two other hotels, including the

Marriott Courtyard. She claims to have been wiretapped, held hostage, and cyberstalked.

She indicates that the police are investigating, but she did not receive a refund from the

hotels. She includes a rambling and incoherent sentence about Cardi B, Offset, the

illuminati, and gang members. She states that she has been exploited and forced to waste

money on clothing and food. She makes no allegations regarding the police—other than

they are investigating—and includes no claim against Channel 13 News. For relief, she

seeks ownership of all of the hotels, refunds, and to be able to stay in the executive suite

with any and all amenities.

       Title 42 U.S.C. § 1983 provides a remedy to parties who are deprived of federally

protected civil rights by persons acting under color of any state “law, statute, ordinance,

regulation, custom, or usage.” To state a cause of action under § 1983, a plaintiff must

allege facts showing that: (1) an official deprived the plaintiff of a federally protected civil

right, privilege or immunity and (2) that the official did so under color of State law. 42

U.S.C. § 1983; see also Perrin v. Nicholson, C/A No. 9:10-1111-HFF-BM, 2010 WL

3893792 (D.S.C. Sept. 8, 2010). If either of these elements is missing, the complaint fails

to state a claim for relief under 42 U.S.C. § 1983. Moreover, for an official to be liable

                                               2
     Case 3:21-cv-00329 Document 3 Filed 07/26/21 Page 3 of 4 PageID #: 15




under § 1983, it must be “affirmatively shown that the official charged acted personally in

the deprivation of the plaintiff’s rights. The doctrine of respondeat superior has no

application under this section.” Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)

(quoting Bennett v. Gravelle, 323 F. Supp. 203, 214 (D. Md. 1971)).

     As currently written, Plaintiff’s complaint fails to state a claim sufficient to withstand

dismissal on initial screening. Plaintiff does not include any factual allegations in her

complaint that support a plausible claim against the defendants. Consequently, Plaintiff

must amend her complaint in order for the undersigned to complete a preliminary review

of the merits. Without such an amendment, Plaintiff’s complaint will be subject to a

recommendation of dismissal. Therefore, Plaintiff is ORDERED to amend her complaint

within thirty (30) days and cure the following deficiencies as indicated below:

     1.    Plaintiff must establish that the Court has jurisdiction over this complaint. To

do so, she must claim that the defendants were all state officials acting under color of state

law; or that there is some other federal question at issue; or that she and the defendants

are all citizens of different states and the amount in controversary exceeds $75,000.

     2.    Plaintiff must set forth a factual basis upon which the Court can conclude

that each one of the defendants violated Plaintiff’s constitutional or civil rights. It is not

enough for Plaintiff to say that her rights were violated or to string together legal terms.

She must include specific facts to demonstrate a viable and cognizable claim against each

named defendant.

     Plaintiff is hereby given notice that a failure to amend the complaint as ordered

will result in a recommendation that the complaint be dismissed for failure to state a claim

and/or for failure to prosecute under Fed. R. Civ. P. 41 and L. R. Civ. P. 41.1. Plaintiff is

also reminded of her obligation to promptly notify the Clerk of Court of any change in

                                              3
     Case 3:21-cv-00329 Document 3 Filed 07/26/21 Page 4 of 4 PageID #: 16




her contact information.

      The Clerk is instructed to provide a copy of this order to Plaintiff, along with an

Application to Proceed Without Prepayment of Fees and Costs.

                                          ENTERED: July 26, 2021




                                           4
